Name: 91/61/EEC: Council Decision of 4 February 1991 amending Decision 90/218/EEC concerning the administration of Bovine Somatotropin (BST)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  research and intellectual property;  health
 Date Published: 1991-02-09

 Avis juridique important|31991D006191/61/EEC: Council Decision of 4 February 1991 amending Decision 90/218/EEC concerning the administration of Bovine Somatotropin (BST) Official Journal L 037 , 09/02/1991 P. 0039 - 0039COUNCIL DECISION of 4 February 1991 amending Decision 90/218/EEC concerning the administration of Bovine Somatotropin (BST) (91/61/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision 90/218/EEC (4) concerning the administration of Bovine Somatotropin (BST), the Council requested Member States to prohibit, until 31 December 1990, the administration of Bovine Somatotropin on their territory by any means whatsoever to dairy cows as the effects and consequences of such administration were not sufficiently clear at the time; Whereas the time limit originally provided for in order to make in-depth studies of such effects and consequences was short and the maintenance of the status quo of national rules concerning the authorization of this substance had been agreed under a gentleman's agreement; Whereas an additional time limit is necessary before the results of the studies being carried out become available and it therefore appears necessary, in order to avoid prejudging the contents of such results, to extend, to the authorization to place on the market, the prohibition to administer Bovine Somatotropin, provided for by Decision 90/218/EEC, HAS ADOPTED THIS DECISION: Article 1 Decision 80/218/EEC is hereby amended as follows: 1. the title is replaced by the following: 'Council Decision 90/218/EEC of 25 April 1990 concerning the placing on the market and administration of Bovine Somatotropin (BST)'; 2. Article 1 is replaced by the following: 'Article 1 Notwithstanding the scientific and technical examination of applications laid down by Community law, Member States shall take care, until 31 December 1991, not to authorize the placing on the market of Bovine Somatotropin and not to administer it on their territory by any means whatsoever to dairy cows.'; 3. In Article 4, '1 October 1990' and '31 December 1990' are replaced by '1 October 1991' and '31 December 1991' respectively. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 February 1991. For the Council The President R. STEICHEN (1) OJ No C 2, 4. 1. 1991, p. 11. (2) Opinion delivered on 25 January 1991 (not yet published in the Official Journal). (3) Opinion delivered on 30 January 1991 (not yet published in the Official Journal). (4) OJ No L 116, 8. 5. 1990, p. 27.